       Case 2:15-cv-00447-KJM-JDP Document 73 Filed 01/22/21 Page 1 of 2

                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



JOSE R. ZAIZA,                               No. 2:15-cv-00447-KJM-JDP (PC)

               Plaintiff,

       v.

C. GONZALEZ, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Jose Falcon, CDCR # P-86992, a necessary and material witness for an evidentiary hearing set in
this case on February 1, 2021, is confined in California State Prison, Corcoran, in the custody of
the Warden. In order to secure this inmate's attendance, it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Jeremy D. Peterson, by Zoom video conference from his place of confinement,
on Monday, February 1, 2021 at 9:00 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in an evidentiary hearing at the time and place above, until
      completion of the hearing or as ordered by the court. Zoom video conference connection
      information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office at
      California State Prison, Corcoran via fax or email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Nic Cannarozzi, Courtroom Deputy, at ncannarozzi@caed.uscourts.gov.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CSP, Corcoran, P.O. Box 3472, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before Judge Peterson at
the time and place above, by Zoom video conference, until completion of the evidentiary hearing
or as ordered by the court.
      Case 2:15-cv-00447-KJM-JDP Document 73 Filed 01/22/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


Dated:    January 22, 2021
                                              JEREMY D. PETERSON
                                              UNITED STATES MAGISTRATE JUDGE
